Citation Nr: 0801521	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.  

2.  Entitlement to a rating in excess of 10 percent for a 
postoperative recurrent pilondial cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision, in which the RO continued a 
20 percent rating for the veteran's duodenal ulcer and a 10 
percent rating for the veteran's postoperative recurrent 
pilondial cyst.  In September 2004, the veteran filed an NOD. 
 A statement of the case (SOC) was issued in January 2005, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2005.

In December 2007, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of the hearing is of record.  
During the hearing, the veteran submitted to the Board a 
statement for consideration in connection with the claims on 
appeal, along with a waiver of RO jurisdiction of such 
evidence.  See 38 C.F.R. § 20.800 (2007).

For all the foregoing reasons, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the December 2007 hearing, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  As there is no indication in the record 
that this matter has yet been addressed by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  




REMAND

The Board's review of the record reveals that further RO 
action on the claims for higher ratings for the veteran's 
service-connected duodenal ulcer and postoperative recurrent 
pilondial cyst is warranted.  

The record reflects that there are outstanding pertinent VA 
medical records.  During the December 2007 Board hearing, the 
veteran reported that he was currently receiving treatment 
for both his duodenal ulcer and pilondial cyst at the Wade 
Park VA hospital.  The most recent records of VA treatment 
from Wade Park, part of the Cleveland VA Medical Center 
(VAMC), associated with the claims file are from March 2005; 
however, the veteran's recent testimony reflects that more 
recent records of VA treatment for both his duodenal ulcer 
and pilondial cyst are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the veteran's 
testimony regarding VA treatment since March 2005, the RO 
must obtain the outstanding VA medical records identified by 
the veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the veteran to submit all pertinent 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further examination, if 
warranted) prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claims 
should include consideration of the evidence submitted during 
the Board hearing, notwithstanding the waiver of RO 
consideration of that evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Wade 
Park division of the Cleveland VAMC all 
records of evaluation and/or treatment of 
the veteran's duodenal ulcer and 
postoperative recurrent pilondial cyst, 
from March 2005 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination of the 
veteran, if appropriate), the RO should 
readjudicate the claims for higher 
ratings on appeal in light of all 
pertinent evidence (to include that 
submitted during the Board hearing) and 
legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



